DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          In claim 14, line 10 contains a language drawn to an improper Markush group. Proper language is either i) selected from A, B or C, or (ii selected from the group consisting of A, D and C. Additionally, the abbreviations ABS, PET and/or PEEK should 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 14, 15, 18, 19, 20, 21, 22, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3225601 in view of Free et al (2015/0079363).
            EP ‘601 teaches a vacuum insulated glass (VIG) unit (fig. 1 and 3} comprising first and second glass substrates (21, 37) in substantially parallel! spaced apart
relationship to one another such that a gap (50) is formed there between, the gap
(50) being evacuated to a pressure less than atmospheric (O022));
an edge seal (40) and 4 plurality of spacers (70) provided between at least the first and second glass substrates (21,37), each of the spacers (70) including metal inclusive outermost layers (71) sandwiching at least one polymer-based layer (72). Refer to figure 3, along with paragraphs [0046], [0047], and [0055]. EP “601 does fail to specifically teach the polymers recited in claim 14, lines 10 and 11, claim 15 and claim 26. 
            However, Free et al teaches it is known to use PET as a polymer for the spacer in a vacuum insulated glass unit. Refer to paragraph [0082].
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to EP ‘601 to substitute PET, or the polymers/fibers per claims 15 and 26, for the polymer/polyimide of EP ‘601 since Free et al teaches PET is a known polymer to make a spacer out of and this would merely involve substituting one known polymer for another. With regards to the polymer layer being softer than the metal layer in claim 14, it is the examiners position that polymer layers are implicitly softer than metal layers and EP ‘601 teaches polyimide ( as in instant claims 15 and 24) . 
Claims 16, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’160 in view of Free et al as applied to claims 14, 15, 18, 19, 20, 21, 22, 23 and 26  above, and further in view of EP 3078645.
           The combination of the primary references teach the invention substantially as claimed except for the specific metals per claims 16 and 25. It is silent as thereto.       
           EP ‘645 teaches that titanium, stainless steel and nickel are known layers in a three layered stacked spacer used in glazing units. Refer to figure 3, along with paragraphs [0023] and [0024]. 
           Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to EP ‘601 to use titanium as the metal layer, as is taught to be known by EP ‘645, since EP ‘601 generally teaches metal but is silent as to the specific metals and EP ‘645 teaches the specific metals as recited in claims 16 and 25. With regards to claim 17, it would be obvious to use a spacer with a thermal conductivity of less than 0.25 W/mK since one would use a spacer of whatever thermal conductivity is needed for a particular application and the properties supplied therefrom.
Response to Arguments
Applicant’s arguments, filed October 25, 2021, with respect to claim(s) 14-23, 25 and 26 have been considered but are moot because the new ground of rejection(s) as indicted above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        01/15/2022